NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                      No. 10-4686
                                      __________

                           UNITED STATES OF AMERICA

                                            v.

                      MICHAEL DOUGLAS BYRD, a/k/a STAX,

                              MICHAEL DOUGLAS BYRD,
                                                Appellant
                                   __________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                       (D.C. Criminal No. 3-10-cr-00004-001)
                    District Judge: The Honorable Kim R. Gibson

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 18, 2011

           BEFORE: RENDELL, AMBRO, and NYGAARD, Circuit Judges


                               (Filed: November 30, 2011)
                                       __________

                              OPINION OF THE COURT
                                    __________

NYGAARD, Circuit Judge

      Michael Douglas Byrd challenges the 120-month prison sentence the District

Court imposed following his guilty plea to distributing .94 grams of cocaine base, in
violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C). Byrd was sentenced as a career

offender under U.S.S.G. § 4B1.1. This advisory Guidelines range was 151-188 months.

       On appeal, Byrd argues that his sentence was substantively unreasonable and that

the District Court abused its discretion by not varying downward to the non-career

offender Guideline range, given the small amount of drugs involved in the crime. We

will affirm.

       Here, Byrd challenges only the substantive reasonableness of his sentence. In

reviewing such a challenge, “we must give due deference to the district court‟s

determination that the § 3553(a) factors, on a whole, justify the sentence.” United States

v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc) (quoting Gall v. United States, 552
U.S. 38, 51 (2007)). Our review is “highly deferential,” United States v. Bungar, 478
F.3d 540, 543 (3d Cir. 2007); we must affirm “unless no reasonable sentencing court

would have imposed the same sentence on that particular defendant for the reasons the

district court provided.” Tomko, 562 F.3d at 568. “The fact that the appellate court

might reasonably have concluded that a different sentence was appropriate is insufficient

to justify reversal of the district court.” Gall, 552 U.S. at 51.

       We have carefully reviewed the record in this case and conclude that the District

Court did not abuse its discretion in sentencing Byrd to a below-Guidelines range term of

120-months. If a sentence “falls within the broad range of possible sentences that can be

considered reasonable in light of the [18 U.S.C.] § 3553(a) factors, we must affirm.”

United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008). “Ultimately, „[t]he touchstone

of reasonableness is whether the record as a whole reflects rational and meaningful

                                               2
consideration of the factors enumerated in 18 U.S.C. § 3553(a).‟” Tomko, 562 F.3d at

568 (quoting United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007)). Here, the record

shows that the District Court did in fact consider the factors that Byrd believes entitle him

to a lesser sentence. Immediately before announcing the sentence, the District Court

specifically considered the nature and circumstances of the offense as well as Byrd‟s

family history, criminal history, and lack of financial resources. Nonetheless, the District

Court found that a 120-month term of incarceration was necessary, and we find the

District Court's conclusion to be reasonable. The District Court thoughtfully considered

the evidence before it and decided that a sentence in the middle of the Guideline range

was appropriate based on its weighing of multiple factors. It concluded that a sentence of

120-months imprisonment was justified by the seriousness of the offense, would promote

respect for the law, would provide just punishment and deterrence, and would protect the

public. The District Court‟s conclusion is reasonable, and we will therefore affirm the

sentence.1




1
 The Government‟s submission is peppered with suggestions that the defendant‟s brief is
sub-par, accusing its author of „desultory advocacy‟ and of failing to appropriately
characterize her argument as one of procedural or substantive unreasonableness. The
U.S. Attorney‟s commentary was not only unnecessary but inaccurate. We found the
Public Defender‟s brief to set out the arguments on appeal cogently and succinctly.
                                             3